Citation Nr: 0727281	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Indianapolis, Indiana, which denied entitlement to a rating 
in excess of 20 percent for a left ankle disorder.  

In a July 2006 decision, the Board disposed of other issues 
on appeal and remanded this matter to the RO for further 
development.  While the matter was on remand status, the RO 
in an April 2007 rating decision granted a 30 percent rating 
for the left ankle disorder, effective October 9, 2001, the 
date that the claim was said to have been received under the 
current appellate proceedings based on the evidence 
delineated by the Supplemental Statement of the Case from the 
same month.  However, this increased rating does not 
constitute a full grant of all benefits possible for the 
veteran's left ankle disorder, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for residuals of a left ankle injury is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The residuals of left ankle injury does not reveal evidence 
of an ankylosis that is in plantar flexion at more than 40 
degrees, nor is there evidence of an ankylosis in 
dorsiflexion at more than 10 degrees, nor is there abduction, 
adduction, inversion or eversion deformity.  Nor does the 
evidence show a nonunion of the tibia and fibula with loose 
motion, requiring a brace.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
disabling for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating for a left ankle disorder was received in September 
2002.  Prior to adjudicating the claim in February 2003, the 
VA provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
an October 2002 letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  An additional letter was sent in 
September 2006.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to these 
claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the examination report of 
January 2007 provided the most recent assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was sent such notice in the letter dated in September 2006.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Increased Rating for left ankle disorder rated as 30 
percent disabling 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. See 38 
C.F.R. § 4.59 (2006).

The veteran's left ankle disability is presently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5270, for ankylosis of the ankle.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270. 

The Board will also consider other potentially applicable 
Diagnostic Codes.  

The veteran's left ankle disability has been assigned a 
rating beyond the maximum rating assigned for marked 
limitation of motion under Diagnostic Code 5271, as well as 
beyond the maximum ratings for ankylosis of the substragalar 
or tarsal joint under Diagnostic Code 5272 and for malunion 
of the os calcis, astragalus, or astragalectomy under 
Diagnostic Codes 5273 and 5274, all of which are 20 percent 
disabling.  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In this case, service connection was granted for a left ankle 
disability, residuals of a fracture left calcaneus, in a 
January 1980 rating decision, which assigned an initial 
noncompensable rating, that was confirmed and continued in 
subsequent rating decisions and adjudications, up until 
August 16, 1999 when the rating was increased to 10 percent.  
The rating was increased again to 20 percent on February 2, 
2000.  The veteran filed his claim for an increased rating in 
September 2002.   

Among the evidence submitted in support of the veteran's 
increased rating claim were VA treatment records from 2001 to 
2003.  In April 2001 he related a sharp shooting pain outside 
the left ankle.  He was unable to tolerate NSAIDS due to 
gastrointestinal discomfort.  He said his ankle was not 
really hurting at the time as he was not standing on it.  
Objectively vascular findings were unremarkable, his skin was 
warm to cool, proximal to distal with noted pedal hair 
growth.  His skin showed no open lesions or ulcerations.  
Orthopedically no pain was elicited on range of motion of the 
left ankle or along the peroneal tendons.  There was no 
Tinels or Villeaux elicited.  His range of motion of the left 
ankle was normal.  The impression was post traumatic 
degenerative joint disease (DJD) of subtalar joint (STJ).  

In October 2001 he was seen at the podiatry clinic with chief 
complaints of painful left ankle.  He stated that in 
September 2001, he stopped wearing the ankle brace that he 
received in April 2001.  He said the brace did not help much.  
He gave a history of fracture of left heel 20 years ago, 
fixed with pins.  He stated his toes occasionally go numb.  
Objectively his vascular was unremarkable, his skin 
temperature was warm and his neurological examination was 
intact for protective sensation.  Orthopedically he had mild 
pain to palpation of the anterior talofibular ligament region 
of the lateral left ankle.  Further investigation found him 
to be sensitive to rubbing of the intermediate dorsal 
cutaneous nerve that could be easily palpated at the 
dorsolateral left foot.  He was negative for Tinel or Vallex 
of intermediate dorsal cutaneous nerve but was painful at 
ankle level when palpated.  Mild pain was noted with passive 
pronation/supination of the STJ.  The assessment was nerve 
entrapment of the branch of the intermediate dorsal cutaneous 
nerve, left, possible STJ arthritis following calcaneal 
fracture 20 years ago and early peripheral neuropathy 
possibly secondary to alcohol use.  

In November 2001 he followed up injection into the 
intermediate dorsal cutaneous nerve of the left ankle.  He 
stated that he did not really think that this helped.  He did 
not feel shooting, burning pain any more.  He brought a list 
of medications for both arthritic type and nerve pain and 
asked if VA had any of them.  He stated that his heels hurt, 
left greater than right when standing alot.  He also said the 
inside and outside border of the left foot had been hurting 
but thought it was due to walking funny.  He said he used to 
have shoe inserts but they wore out.  He said his ankle 
joints were "achy" and understood he has arthritis.  
Vascular examination revealed no remarkable findings and on 
neurological examination his gross sensation was intact and 
no remarkable dermatological findings.  Orthopedically his 
muscle strength was 5/5 with minimal pain on percussion of 
the intermediate dorsal cutaneous nerve of the left foot 
about the level of the distal lateral malleolus.  There was 
no shooting or burning pain elicited.  His medial 
longitudinal arch was decreased bilaterally and the medial 
band of plantar fascia was tight in the left foot.  The 
assessment was inflammation intermediate dorsal cutaneous 
nerve, left resolving, early peripheral neuropathy of unknown 
origin, possibly due to alcohol consumption, pes planus and 
plantar fasciitis.  

In October 2002 the veteran was seen for complaints of pain 
in multiple areas, including continued foot pain with 
constant aching at a level 5/10 at the beginning of the day 
on Monday, increasing to level 6 at the days end, and 
increasing progressively to 7, 8 and 9 by the end of the work 
week.  Walking and standing for long periods of time 
aggravated this.  Tylenol 3 bothered his stomach and he had 
no relief from regular Tylenol.  Other pain relievers caused 
cramping.  He had past steroid injections with no relief.  
Physical examination yielded no evidence of muscle asymmetry, 
decreased range of motion, joint instability, nor of any 
vascular or neurological abnormalities.  The assessment was 
DJD, pes planus and plantar fasciitis including the left 
foot.  Stretching and exercises were discussed.  He tried 
orthotics in the past and found them uncomfortable.  He was 
started on Vioxx.  

The report of a November 2002 VA examination revealed the 
veteran to be walking with a cane in his right hand which he 
used all the time.  He complained that his left ankle hurts 
all the time, but not during sleeping and it did not awaken 
him.  He indicated that he was given an injection that helped 
him.  Sometimes the ankle felt loose.  

On physical examination his range of motion was 10 degrees 
dorsiflexion, 20 degrees plantar flexion, 10 degrees eversion 
and 10 degrees inversion.  Muscles in the left ankle, that is 
the dorsiflexors, plantar flexors, inverter and everter 
muscles were checked against gravity and against strong 
resistance.  They were graded 5/5 in grade power.  There was 
no weakness observed.  Examination of the ankle joint 
revealed a large osteophyte below the medial malleolus of the 
left ankle and it was uncomfortable.  Otherwise no 
abnormalities were observed.  There was some roughness along 
the anterior tibial line.  X-ray would confirm arthritic 
changes or problems.  The hindfoot appeared well aligned with 
the forefoot.  There was a slight rotation of the ankle joint 
besides the limitation of movements of the ankle joint as 
compared to the right side.  There were no corns or calluses 
in the sole of the foot.  Both dorsalis pedis and posterior 
pedal pulses were present.  There was no discoloration in the 
leg or foot area.  There was mild bunion formation at the 
metatarsalphalangeal joint of the big toe.  Besides that no 
other abnormalities were seen.  The impression was status 
post fracture of both os calcis with residual and left ankle 
osteophyte below the medial malleolus.  The examiner opined 
that his ankle and heel bones showed some residual changes of 
fracture and arthritic changes of sclerosis in the subtalar 
joints, more so on the left side than the right side.  This 
could be the cause of his pain problems in his feet and ankle 
areas and would get aggravated by prolonged walking and 
standing.  X-rays showed some progression of sclerosis as 
compared to the previous examination of June 1999. 

A November 2002 X-ray report showed no evidence of acute 
fracture or dislocation seen, and no plantar spur is notice.  
Again there was suggestion of subtalar joint arthropathy in 
the left.  The impression was no plantar spur noticed.  

Mental health clinic notes from December 2002 to January 2003 
made note of the veteran's problems controlling pain, which 
included various areas of his body including his feet.  

In May 2003 the veteran was seen in urgent care for 
complaints of sharp, shooting pain in both feet for years.  
He reported a history of breaking both feet and had been out 
of pain medication for a month and a half.  Since Sunday his 
pain was so severe he could not sleep and was unable to work.  
A May 2003 follow-up revealed that he had gone to the 
emergency room (ER) for severe pain in his feet and was only 
given Tylenol and felt this did nothing for him.  Neurontin 
helped him somewhat and provided some relief for his sharp 
pain which he had in the left ankle.  He was assessed with 
pes planus and plantar fasciitis in the bilateral feet.  

In July 2003 the veteran was seen at a pain clinic for left 
ankle pain.  He denied tingling or numbness in the affected 
ankle.  In his chronic pain statement he indicated he can 
work 8 hours a day but averaged 2 lost days a month.  He 
highlighted areas around the left lateral malleolus with no 
radiation to the toes or rest of the feet on a diagram.  He 
also referenced pain in other areas of the body besides the 
left ankle area, namely the spine and hips.  His pain level 
at the time of visit was 7, with worst pain at 9-10 and best 
level 3.  Aggravating factors were exercise, sitting, 
standing, walking, barometric pressure changes and elevating 
the feet.  From a scale where 0 equals no interference and 10 
equals always stopping activities, his pain interfered with 
his work at a level 7, sleep and appetite at a level 6, self 
care and concentration at a level 5, emotions at a level 2, 
physical and sexual activities at a level 8 and enjoyment of 
life at a level 9.  He had associated symptoms of difficulty 
sleeping, irritability and depression.  Previous treatment 
for pain revealed he denied physical therapy or surgery.  
Physical examination of the foot revealed some dorsalis pedis 
pulses, 2+ with no edema or tenderness, except for some mild 
prominence soft swelled area below the left lateral malleolus 
with some tenderness over the calcaneous area and no 
coloration change.  The pertinent diagnosis was history of 
chronic left ankle pain and subtalar joint arthroplasty.

The report of a January 2007 VA examination included a claims 
file review that reported his history of injury in-service 
which was treated with closed reduction and percutaneous 
pinning of the left high foot fracture in 1978.  There was no 
subsequent surgery on the left foot ankle since then.  In the 
past he tried Cortisone shots with temporary relief for 3 to 
4 weeks.  He currently took Tramadol for the pain and also 
had been on a variety of anti-inflammatories for many years 
due to hind foot pain.  In the past he used left ankle braces 
but these have not been effective and he no longer uses them.  
He did not use crutches but did use a cane.  He used the cane 
constantly in the right upper extremity any time he walked.  
He did not use corrective shoes or inserts, and was not 
unsteady on his feet, nor was thee a history of falls.  He 
did occasionally stumble but was able to catch himself using 
his cane.  He denied any history of systemic disease such as 
rheumatoid arthritis, gout or lupus.  There was also no 
history of joint dislocation or subluxation.  He stated that 
his ankle condition did affect his walking in that he has 
pain with any type of starting up, especially with initial 
onset of walking.  The pain would then improve after the 
initial onset of walking, and then it would gradually worsen 
to the point where he has to stop and sit.  His maximum 
walking distance was 2 miles but he had increasing pain 
beyond a couple hundred yards.  Sitting was not affected.  
Standing was worse than walking, and was especially hard on 
uneven ground.  He preferred to stand on his right leg to 
avoid pressure on the left foot and 30 minutes was his 
maximum standing time.  Regarding activities of daily living, 
his eating, grooming and bathing had all been affected as it 
was hard for him to spend any prolonged duration on his feet.  
He did less cooking because of standing requirements.  He 
also kept grooming and bathing to a minimum and had to sit 
sometimes in intervals because his left ankle would start to 
bother him.  He had to sit down to dress due to difficulty 
bending down while standing, as well as to decrease the left 
ankle pain while standing.  His job was said to have been 
particularly affected in that as a school teacher, he is up 
and down all day and in between classrooms.  It was difficult 
for him to get up and down from a chair because the startup 
pain was significant in the ankle.  Changing classrooms was 
also difficult because of the walking required.  He reported 
having to climb the stairs sideways because it was too 
painful to go straight up them.  His recreation was very 
limited.  His recreation was limited and he tried to maintain 
golfing, restricting himself to riding in a cart and only 
playing 9 holes but has been unable to play even this 
restricted amount due to pain including on the golf swing.  
He was said to do fairly well driving but for long durations 
beyond 2 hours his left ankle begins to ache and he has to 
stop and rest.  

The veteran reported that he had trouble with the ankle since 
1978 in that the pain has been increasing over the past 
couple of years.  The pain itself was migratory.  Most of it 
involved the ankle and hind foot primarily on the lateral 
aspect of the foot.  He did occasionally have some medial 
arch pain as well.  The pain itself was typically a 7-8 out 
of 10 in intensity depending on his activity levels.  
Typically it started out as an 8 or so in the morning and by 
the end of a 4 to 5 day workweek it is a 10.  Aggravating 
factors included walking, stair climbing, prolonged standing, 
weather changes and uneven or hard surfaces.  He also 
complained of startup pain in the morning lasting 30 minutes 
to an hour that was a 10/10.  He also complained of 
occasional flare-ups about 3 to 4 time per month where it 
goes up to 10.  The flare-up  pain usually would last for 
rest of the day, if not through the second day.  During such 
times he would try to limit his standing and walking as much 
as possible and has missed work because of the flare-ups.  
Over the past year he missed about 17 days teaching because 
of his ankle condition to where he is unable to go to school 
and has to stay home, rest and elevate the ankle. 

Physical examination showed gross hind foot deformity with 
increased hind arch.  There was no additional mid foot or 
forefoot deformity.  He was able to do a single limb toe 
raise.  He was unable to heel walk and with crouching with a 
plantar grade foot, he has aggravation of the left midfoot 
and medial arch pain, but denies anterior ankle pain.  On 
evaluation of the plantar aspect of his foot he did not have 
evidence of abnormal weight bearing or calluses on his foot 
or shoe wear.  He did have some moderate tenderness to 
palpation over the lateral aspect of the left ankle just 
distal to the malleolus and over the sinus tarsi with some 
mild grimacing during palpation.  He also had some mild to 
moderate tenderness along the anterior aspect of the ankle 
joint.  His range of motion was 0 degrees dorsiflexion and 30 
degrees plantar flexion with mild discomfort at the end of 
these ranges.  He had no subtalar range of motion.  He had an 
anklylosed subtalar joint that is fused at a neutral or just 
a slight amount of valgus, but had no motion arc through the 
subtalar complex.  On gross examination, there was no 
evidence of swelling, edema or muscle atrophy about the calf, 
ankle or foot.  His terminal range of motion in both the 
ankle and subtalar joints were limited by mild to moderate 
amount of pain.  Repetitive motion increased symptoms of pain 
primarily in the lateral aspect of the ankle and hind foot.  
He also demonstrated fatigue, weakness and lack of endurance 
in that he was unable to toe raise more than 3 consecutive 
times and with increasing effort with each attempted 
repetition.  He did not show any incoordination with testing.  
His overall range of motion was maintained.  

X-rays revealed that a deformity from previous injury from 
the calcaneous did not appear significantly changed from the 
May 2006 X-ray.  Patchy sclerosis noted ventral 2/3rd of the 
calcaneous and apparent bridging spur along the dorsal talar 
calcaneal margin sustenacular joint was poorly characterized.  
The ankle joint per se was unremarkable.  The impression was 
no major change.  

The final diagnosis from the January 2007 VA examination 
notes the veteran has a history of major trauma resulting in 
the left ankle anklylosis with a planovalgus foot deformity.  
Given his level of disability, he was quite functional and 
was able to maintain a rather demanding job requiring 
prolonged amounts of time on his feet.  His main functional 
limitations were on the maximum amount of standing and 
walking he could do.  Because of increased pain, about 20-30 
minutes of either activity took him to where he needs to sit 
down and rest.  The effect was also accumulative during the 
week, worse at the end of the work week than the beginning.  
Regarding the affects of the left ankle disorder on his 
ability to work, the examiner said that the effect was so 
significant in that he was severely limited in any type of 
standing or walking activities due to the ankle condition.  

A review of the evidence fails to show the veteran's left 
ankle condition warrants a rating in excess of 30 percent 
disabling.  Although ankylosis is present as noted above in 
the January 2007 VA examination, there is no indication from 
this examination nor in any other evidence reported, that the 
ankylosis is in plantar flexion at more than 40 degrees, nor 
in dorsiflexion at more than 10 degrees, nor is there 
abduction, adduction, inversion or eversion deformity.  Nor 
is there any  evidence whatsoever showing a nonunion of the 
tibia and fibula with loose motion, requiring a brace.  

Thus the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's left ankle disorder.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected left ankle 
disorder resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 30 percent for residuals of 
a left ankle injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


